Citation Nr: 0309255	
Decision Date: 05/19/03    Archive Date: 05/27/03

DOCKET NO.  95-41 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for residuals of a 
chronic left ankle sprain.  

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a left knee injury.  

3.  Entitlement to a rating in excess of 10 percent for 
arthritis of the right knee.  

4.  Entitlement to a compensable rating for mytyoplasia and 
dysplasia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith



INTRODUCTION

The veteran served on active duty from September 13, 1984 to 
May 23, 1994.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a July 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  The RO, in 
pertinent part, denied entitlement to service connection for 
a left ankle sprain, granted entitlement to service 
connection for residuals of left knee surgery with assignment 
of a 10 percent evaluation and for arthritis of the right 
knee and mytoplasia and dysplasia with assignment of 
noncompensable evaluations all effective May 24, 1994, the 
day following the date of separation from active service.

In October 1995 the RO, in pertinent part, affirmed the 
determinations previously entered, and recharacterized 
mytoplasia and dysplasia as cervical dysplasia with 
continuation of a noncompensable evaluation.

In July 1997, after adjudicating other issues then pending on 
appeal, the Board remanded the claim to the RO for further 
development and adjudicative actions.

In November 1998 the RO affirmed the denial of entitlement to 
service connection for chronic left ankle sprain, granted 
entitlement to an increased (compensable) evaluation of 10 
percent for arthritis of the right knee effective from May 
24, 1994, and affirmed the noncompensable evaluation for 
disability initially characterized as mytoplasia and 
dysplasia.

The RO most recently affirmed the determinations previously 
entered in December 2002.

The case has been returned to the Board for further appellate 
review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

In December 1997, the Board remanded the claims currently on 
appeal for additional evidentiary development, to include 
contemporaneous examinations.  

The requested evaluations were conducted in August 1998.  As 
to the left ankle, a review of the orthopedic report reflects 
that the physician primarily focused on the right ankle 
rather than the left ankle.  Specifically, X-ray of the right 
ankle was noted in reference to the veteran's claimed left 
ankle disability.  As to the already service-connected knee 
disorders and the cervical dysplasia, VA examinations were 
also conducted.  

The record shows that a noncompensable rating in effect for 
the right knee was increased to 10 percent in a November 1998 
rating decision.  This grant was, in part, based on the 
clinical findings made at the August 1998 orthopedic 
evaluation.  

In an April 2003 informal hearing presentation, the veteran's 
representative pointed out that the veteran still maintained 
that she experienced chronic residuals of inservice left 
ankle sprains, and that her service-connected bilateral knee 
disabilities and her mytoplasia and dysplasia had increased 
in severity.  It was argued that the examinations of record 
were too old to accurately reflect the veteran's current 
condition.  It was also argued that the old examinations of 
record did not adequately address whether the veteran had a 
chronic left ankle disorder.  



The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45,620 
(Aug. 209, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

Accordingly, the case is REMANDED for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should review the claims file 
to ensure that all notification and 
development action required by the VCAA 
of 2000 is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (38 U.S.C.A. §§ 5102, 5103, 
5103A and 5107) are fully complied with 
and satisfied.

3.  The RO should request the veteran to 
identify all medical care providers, VA 
and non-VA, for which she has received 
treatment subsequent to August 1998 for 
her left ankle, knees, and mytoplasia and 
dysplasia.  The RO should obtain copies 
of medical records from all sources 
identified by the veteran.  Regardless of 
the veteran's response, the RO should 
obtain copies of outstanding VA treatment 
reports which should be associated with 
the claims file.

4.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A. 
§ 5103A(b)(2)).

5.  The RO should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
available appropriate medical specialist 
including on a fee basis if necessary to 
ascertain the nature, extent of severity, 
and etiology of any left ankle 
disorder(s) found present, and the extent 
of severity of residuals of a left knee 
injury and arthritis of the right knee.  

The claims folder, copies of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2002), and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination.  All indicated tests and 
studies should be conducted.

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings.  In particular, the 
examiner should specifically address 
active and passive range of motion of 
each knee with an explanation as to what 
is the normal range of motion, any 
instability and pain on use; and should 
comment on the functional limitations, if 
any, caused by the knees.  
The examiner should identify all left 
ankle and knee disorders found to be 
present.  It is requested that the 
examiner provide explicit responses to 
the following questions:

(1) Do the service-connected bilateral 
knee disabilities cause weakened 
movement, excess fatigability, and 
incoordination, and if so, can the 
examiner comment on the severity of these 
manifestations, and on the ability of the 
veteran to perform average employment in 
a civil occupation?

If the severity of these manifestations 
cannot be quantified, the examiner should 
so indicate.

(2) with respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement; and the presence or absence of 
any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the bilateral knee disabilities.  In 
addition, the examiner should carefully 
elicit all of the veteran's complaints 
and offer opinions as to whether there is 
adequate pathology present to support the 
level of any of the veteran's subjective 
complaints.

The examiner must be requested to address 
the following medical issues:

(a) Does the veteran have any chronic 
acquired left ankle disability?

(b) If so, is it at least as likely as 
not that such left ankle disorder(s) had 
its/their onset in service, or if 
preexisting service, was/were aggravated 
thereby?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale. 

6.  A VA gynecological examination should 
also be conducted to determine the status 
of current service-connected mytoplasia 
and dysplasia.  

The claims folder and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination.  All indicated tests and 
studies should be conducted.

Specifically, the examiner should 
determine whether there are adhesions of 
the uterus and irregular menstruation, or 
marked displacement of the uterus and 
frequent or continuous menstrual 
disturbances.  (See 38 C.F.R. § 4.116 
Diagnostic Code 7622.)  

7.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required medical opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  


The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

In addition, as noted above, the RO must 
review the claims file to ensure that any 
other notification and development action 
required by the VCAA of 2000 is 
completed.  

8.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the claims of entitlement to 
service connection for a left ankle 
disorder, and initial increased 
evaluations for the bilateral knee 
disabilities and mytoplasia and 
dysplasia.  

As to the claims for initial increased 
evaluations, the RO should document its 
consideration of Fenderson v. West, 12 
Vet. App. 119 (1999), and the 
applicability of 38 C.F.R. § 3.321(b)(1) 
(2002).

If the benefits sought on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant action taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertaining to the claim currently on appeal.  A 
reasonable period of time for a response should be afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until she is notified 
by the RO; however, the appellant is hereby notified that 
failure without good cause to report for any scheduled VA 
examination(s may adversely affect the outcome of her appeal.  
38 C.F.R. § 3.655 (2002).  



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

